Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-13-00555-CV

                            DENVER ENERGY EXPLORATION, LLC,
                                       Appellant

                                                   v.

                                INTERNATIONAL SERVICES, Inc.,
                                          Appellee

                      From the County Court at Law No. 5, Bexar County, Texas
                                      Trial Court No. 380,714
                               Honorable Irene Rios, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: January 8, 2014

DISMISSED

           Appellant filed a motion to dismiss this appeal. The appellee prepared the motion and filed

it with Appellant’s permission.

           We grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).



                                                    PER CURIAM